Case 2:19-cv-02070-TJH-PLA Document 55 Filed 08/31/21 Page 1 of 1 Page ID #:346




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                           CASE NUMBER:

  INNOVATIVE SPORTS MANAGEMENT, INC.
                                                              2:19−cv−02070−TJH−PLA
                                       PLAINTIFF(S)

                            v.

  EDWIN R INGA

                                                                          DEFAULT BY CLERK
                                                                            F.R.Civ.P. 55(a)
                                    DEFENDANT(S).




       It appearing from the records in the above−entitled action that summons has been served upon the
  defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
  evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise
  defend in said action as directed in said Summons and as provided in the Federal Rules of Civil Procedure:

       Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
  hereby entered:

   Edwin R Inga individually doing business as Tombo Loco Peruvian Restaurant




                                                         Clerk, U.S. District Court

    August 31, 2021                                      By /s/ Sharon Hall−Brown
  Date                                                   Deputy Clerk

  CV−37 (10/01)                           DEFAULT BY CLERK F.R.Civ.P. 55(a)
